Case 1:19-cv-04347-CBA-PK Document 22 Filed 10/02/20 Page 1 of 2 PageID #: 78




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
DEWON WISE

                          Plaintiff,
                                                              NOT FOR PUBLICATION
        -against-                                             MEMORANDUM & ORDER
                                                              19-CV-4347 (CBA) (PK)
LEXIA TRANSPORTATION & BUS CO.,
INC. AND JOHN MARZO,

                           Defendants.
------------------------------------------------------x
AMON, United States District Judge:

        On July 29, 2019, Plaintiff Dewon Wise commenced this action against Defendants Lexia

Transportation & Bus Co., Inc. and John Marzo. (See generally ECF Docket Entry (“D.E.”) # 1.)

Wise brought claims pursuant to the Fair Labor Standards Act, the New York Labor Law, and the

New York Minimum Wage Act. (Id.) On August 3, 2020 the parties filed a Motion for Settlement

Approval. (D.E. # 19.) I respectfully referred that motion to the Honorable Peggy Kuo, United

States Magistrate Judge. (Order dated Aug. 4, 2020.) Judge Kuo then conducted a fairness hearing

pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). (Minute Entry

dated Aug. 14, 2020.) Wise filed his counsel’s time sheets and a signed copy of the settlement

agreement for Judge Kuo’s review. (D.E. ## 20, 21.) On September 15, 2020, Judge Kuo issued

a report and recommendation (“R&R”) recommending that the proposed settlement agreement be

approved, based on her finding “that the settlement amount is fair and reasonable in light of the

risks involved in proving Plaintiff’s case and Defendants’ ability to pay, that the release is not

overly broad, and that the attorneys’ fees are reasonable.” (R&R dated Sept. 15, 2020.)




                                                          1
Case 1:19-cv-04347-CBA-PK Document 22 Filed 10/02/20 Page 2 of 2 PageID #: 79




       No party has objected to Judge Kuo’s recommendation, and the time for doing so has

passed. See 28 U.S.C. § 636(b)(1). When deciding whether to adopt an R&R, a district court

“may accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those portions of an R&R to which no timely

objection has been made, “a district court need only satisfy itself that there is no clear error on the

face of the record.” Jarvis v. N. Am. Globex Fund, L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y.

2011) (internal quotation marks and citation omitted).

       I have carefully considered the record and, finding no error, I adopt Judge Kuo’s

recommendation and approve the proposed settlement agreement. Because the filed stipulation of

dismissal was signed only by counsel for Defendants, (see D.E. #21), the parties are directed to

file a stipulation of dismissal signed by counsel for all parties.



       SO ORDERED.


Dated: October 2, 2020
       Brooklyn, New York                              _ /s/ Carol Bagley Amon             ____
                                                       Carol Bagley Amon
                                                       United States District Judge




                                                   2
